Citation Nr: 0402080	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  02-14 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel


INTRODUCTION

The veteran had active military service from May 10, 1988, to 
November 18, 1988. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the veteran's claim seeking 
entitlement to service connection for low back disability 
(claimed as chronic low back pain), including as secondary to 
the service-connected disability of right ankle fracture with 
sprain.  

In June 2003, the veteran appeared and testified at a 
personal hearing.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  An unappealed RO decision in January 1998 denied the 
veteran's claim of service connection for a low back 
disability, as secondary to the service-connected disability 
of right ankle fracture and sprain.  

2.  Evidence submitted subsequent to the January 1998 
decision was not previously submitted to agency decision 
makers, is not cumulative or redundant and, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  This 
evidence raises a reasonable possibility of substantiating 
the claim.  


CONCLUSIONS OF LAW

1.  The RO's January 1998 decision which denied the veteran's 
claim of service connection for a low back disability is 
final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302 (2003).
 

2.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for a low back 
disability has been submitted. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's April 1988 service induction examination report 
indicated no back or ankle abnormalities.  Under the "lower 
extremities" and "spine, other musculoskeletal" 
categories, the report indicated "normal."  The exam report 
indicated pes planus, moderate.  In June 1988, the veteran's 
right ankle was examined.  He stated that he stepped in a 
hole and twisted his right ankle.  The physician's impression 
was soft tissue swelling without evidence of acute fracture.  
According to an August 1988 treatment report, the veteran 
sustained a severe inversion sprain to his right ankle on May 
31, 1988.  In August 1988, the veteran was diagnosed with 
severe tenderness of the lateral malleolus, right ankle and 
atrophy.  

In October 1988, the veteran was involved in entrance 
physical standards board (EPSBD) proceedings.  The 
proceedings noted the veteran's right ankle sprain, and that 
it had been treated and resolved with no residual problems.  
The veteran continued to complain of right foot and ankle 
pain.  He was found to have moderate pes planus.  Due to his 
bilateral pes planovalgus, the veteran was found medically 
unfit for appointment or enlistment.  

In August 1989, the veteran filed a claim of service 
connection for a right ankle disability.  The veteran was 
given a VA examination in January 1990.  The radiologic 
report indicated no bony abnormality, fracture or arthritic 
changes at the right ankle.  The veteran stated that he 
injured his right ankle and right shoulder while in basic 
training.  He continued to have problems with both the ankle 
and shoulder.  The physician stated that it was obvious that 
the veteran continued to have significant discomfort in the 
right ankle and foot in the weight bearing posture.  A 
history of recurrent right ankle injuries caused by the 
original injury was noted.

In March 1990, the veteran's claim was granted, and service 
connection was established for residuals, fracture and 
sprain, right ankle.  

The veteran received a VA examination in February 1992.  He 
complained of his right ankle popping out of joint, and then 
swelling for two to three days.  This would reoccur every 
four to six weeks.  He indicated pain in his heel.  No right 
ankle swelling was noted.  No obvious deformity of the right 
ankle was noted either.  The diagnosis was status-post 
fracture, right ankle with residual pain and arthralgia.  The 
diagnostic imaging report indicated that the right ankle was 
radiographically normal, with no evidence of fracture, remote 
or recent.  

The veteran was given a VA exam in March 1995.  The veteran 
complained of chronic right ankle pain.  He indicated that he 
walked normally, but his right foot would invert and "pop 
out."  He indicated anterior foot numbness that was 
concomitant when his foot popped out.  Objective findings 
indicated no gross abnormalities of the feet or ankles, 
bilaterally.  When asked to perform plantar flexion, 
dorsiflexion, inversion and eversion of the foot, the veteran 
had a decreased range of motion with respect to any of the 
motion testing passively due to pain.  This pain was stated 
to be sharp and located in the region of the lateral 
malleolus.  Palpation of the right malleolus produced pain.  
The veteran was unable to adequately walk on his toes 
secondary to stated pain in the right malleolus region.  The 
clinical assessment was right ankle pain.  The diagnostic 
imaging report indicated minimal degenerative joint disease 
of the right ankle joint.

The veteran was given a VA examination in June 1995.  The 
veteran indicated that his right ankle had been "popping out 
of joint" approximately once every three weeks lately.  When 
this happened, swelling and pain along the medial aspect of 
the ankle occurred.  Objective findings indicated mild 
swelling along the medial aspect of the right ankle, and 
tenderness along the medial and lateral aspects of the right 
ankle.  The veteran was diagnosed with degenerative joint 
disease of the right ankle.

The veteran was given a VA examination in August 1996.  The 
veteran indicated pain in the lateral and medial aspect, with 
shooting pain along the lateral side of the right foot.  
Objective findings indicated no swelling or deformity of the 
right ankle.  The veteran was diagnosed with previous history 
of right ankle fracture with a partial cast placement for two 
to three weeks, and subjective complaints of pain with 
limited range of motion due to pain.

In August 1997, the veteran submitted a new claim, and 
requested service connection for lower back pain due to his 
service-connected right ankle fracture.

The veteran received a September 1997 VA examination.  He 
complained of right ankle, back, right arm and right shoulder 
pain.  He was diagnosed with mild post-traumatic 
osteoarthritis of the right ankle, and mild lumbosacral back 
pain.  The examiner stated that the veteran's mild 
lumbosacral back strain was not caused by his old right ankle 
injury, and that his problems appeared to reflect a form of 
causalgia resulting from some affective psychological 
disorder.  

In January 1998, the RO denied the veteran's claim of service 
connection for low back disability, as secondary to the 
service-connected disability of right ankle fracture and 
sprain, because the claim was found not to be well-grounded.

The veteran received a VA examination in December 1999.  The 
veteran indicated continued right ankle pain.  The ankle 
continued to make a popping sound, after which the ankle 
swelled up and then weightbearing would be difficult.  The 
frequency of the ankle popping had increased.  Objective 
findings indicated no obvious swelling or deformity of the 
right ankle.  The diagnosis was strain of the right ankle, 
post fracture and pain.  Limited motion with moderate 
functional loss of the right ankle was also noted.

In August 2001, the veteran subsequently sought to reopen his 
claim of service connection for low back disability, as 
secondary to his service-connected right ankle fracture.  

The veteran was treated for his back problems in August 2001.  
According to a VA outpatient treatment record, a VA examiner 
noted that the veteran had chronic low back pain and walked 
with a limp because of his ankle problem.  The examiner 
stated that the veteran's ankle problem could aggravate his 
back symptoms and be a likely cause of the problem.  The 
examiner further stated that it was as likely as not that the 
veteran's ankle problem could cause him back problems.  

In February 2002, the RO denied the veteran's claim for 
service connection for chronic low back disability, as 
secondary to his service-connected disability of right ankle 
fracture with sprain.  The denial indicated that the veteran 
failed to report for a VA examination scheduled for January 
2002.  In a statement submitted in January 2002, the veteran 
indicated that he had a new mailing address.

According to his substantive appeal dated September 2002, the 
veteran was never informed of his January 2002 examination.  
He indicated that he was willing to report for the scheduled 
exam.  

The veteran testified at his personal hearing in June 2003.  
The veteran stated that he first started noticing his lower 
back pain in approximately the year 2000.  He described the 
location of the pain as both in the left and right lower 
back, but mostly on the left side.  The pain was constant, 
and increased while walking.  He stated that lifting and 
walking both caused increased pain.  He indicated that he put 
more weight on his left side than on his right, after 
injuring his right ankle because it was painful to put actual 
weight on his right ankle.  He felt that he developed a limp 
because of the way he favored his right ankle.

Analysis

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing and applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001. 66 Fed. Reg. 45,620, 45,629.  In this 
case, the amended definition of new and material evidence 
does apply to the veteran's claim, which was received at the 
RO on August 31, 2001.

Under 38 C.F.R. § 3.156 (a) (2003), new and material evidence 
means evidence not previously submitted to agency decision 
makers which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which must raise a reasonable possibility of 
substantiating the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).
 
In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).
 
In January 1998, the RO issued a rating decision that denied 
the veteran's claim of service connection for a low back 
disability, as secondary to the service-connected disability 
of right ankle fracture and sprain.  Under applicable law and 
VA regulations, that decision is final, and the veteran's 
claim may not be reopened and reviewed unless new and 
material evidence is submitted by or on behalf of the 
veteran. 38 U.S.C.A. § § 5108, 7105; 38 C.F.R. §§ 3.104 (a), 
3.156 (2002).  
 
It is determined that the veteran has submitted new and 
material evidence since this January 1998 decision in order 
to reopen his claim.  Since that time, the veteran underwent 
VA outpatient medical treatment in Muskogee, Oklahoma.  In a 
outpatient treatment report dated July 2001, the examiner 
stated that the veteran had chronic low back pain and walked 
with a limp due to his ankle problem.  The examiner felt that 
the veteran's ankle problem could be aggravating his back and 
be a likely cause of the back problem.  The examiner also 
stated that it is as likely as not that the veteran's ankle 
problem could be causing him back problems.  This July 2001 
VA outpatient report evidence is not cumulative and 
redundant.  Since the above evidence suggests that the 
veteran's service-connected ankle disability could be the 
cause of his low back pain, the newly received evidence 
relates to an unestablished fact necessary to substantiate 
the claim and raises the reasonable possibility of 
substantiating the claim.  Thus, it is material to the 
veteran's claim.  Accordingly, the claim is reopened, and 
must be considered in light of all the evidence, both old and 
new.  

ORDER

As new and material evidence has been submitted regarding the 
claim of service connection for a low back disability, the 
veteran's claim is reopened.


REMAND

As noted in the discussion above, the veteran's claim for 
service connection for a low back disability, secondary to 
the service-connected right ankle disability, was reopened on 
the basis that new and material evidence had been submitted.  
The next step is to address the question of whether service 
connection is warranted.  
 
In this case, the veteran was scheduled for a QTC medical 
examination in January 2002.  However, the veteran failed to 
report for the exam.  The veteran stated that he was never 
informed of the exam.  Review of the veteran's claims file 
does not show that he was notified of the January 2002 
examination.  Furthermore, the veteran submitted a document 
in January 2002 indicating that he had a new address.  Even 
if notification of the QTC exam had been mailed to the 
veteran, it may have been mailed to the wrong address.

Therefore, the RO should arrange for a VA examiner to examine 
the veteran and comment on whether any current low back 
disorders are related to the veteran's service-connected 
right ankle disability.  

Accordingly, the case is REMANDED for the actions listed 
below:  
 
1.  The veteran should be scheduled for a 
VA examination for his low back 
condition.  The claims folder, to include 
all evidence added to the record in 
accordance with the paragraphs above, and 
a copy of this REMAND should be made 
available to the examiner in conjunction 
with the examination.  The veteran should 
be examined to determine the nature and 
etiology of all low back disorders that 
might be present.  The examination report 
should include responses to the following 
medical items:
 
a.  State as precisely as possible 
diagnoses of all low back disorders, 
the veteran currently has.
 
b.  For each diagnosis reported in 
response to item (a) above, state 
the time of onset of each disorder.

c.  For each diagnosis reported in 
response to item (a) above, the 
examiner should state, as a matter 
of medical judgment based on the 
entire record, whether it is at 
least as likely as not that a 
current low back disorder is 
proximately due to or the result of 
the veteran's service-connected 
right ankle disability.

All indicated testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  If it is not feasible to 
answer any of these questions, this 
should be so stated.  The claims folder 
and a copy of this remand must be made 
available to the examining physician in 
conjunction with the examination so that 
he/she may review pertinent aspects of 
the veteran's medical history.



2.  Re-adjudicate the veteran's claim of 
entitlement to service connection for a 
low back disability, secondary to the 
service-connected right ankle disability.  
In the event that the claim is not 
resolved to the satisfaction of the 
veteran, he should be furnished a 
Supplemental Statement of the Case 
regarding entitlement to service 
connection for a low back disability, 
secondary to the service-connected right 
ankle disability, which includes a summary 
of the additional evidence submitted, any 
additional applicable laws and 
regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order. 

3.  Ensure that all notice and duty-to-
assist provisions of VCAA are properly 
applied in the development of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



